                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Stephen Biggin,                                              Case No. 3:17-CV-2193

                       Plaintiff

                v.                                               ORDER

The State of Ohio, et al.,

                       Defendants


       This is a civil rights case under 42 U.S.C. § 1983. Plaintiff Stephen Biggin claims that the

individual defendants Ohio Department of Natural Resources Ranger Jeremy Berger and Lucas

County, Ohio, Deputy Sheriff Christopher Gonia violated his constitutional rights under the First

and Fourteenth Amendments when they arrested him at the Maumee Bay State Park Resort in

Oregon, Ohio.

       Biggin alleges that Berger and Gonia violated those constitutional rights by arresting him,

using excessive force while doing so, charging him with misdemeanors, and causing him to be

detained pending release on bond. The arrest, charges, and detention, Biggin asserts, were

without probable cause or reasonable suspicion. He further claims that in arresting, charging, and

detaining him, the officers violated his right of free speech.

        Biggin also sues the State of Ohio, the Lucas County Sheriff’s Department, and the City

of Oregon, Ohio. He claims these governmental entity defendants are liable for failing to train

the individual defendants adequately and having them, in the course of their unlawful treatment

of Biggin, implement Constitution-violative policies, practices, and/or customs and usages.

                                                  1
         He brings those claims under Monell v. Department of Social Services, 436 U.S. 658

(1978), on the basis that the actions of the individual defendants were under color of law. He also

brings state constitutional and tort claims against the individual defendants and on the basis of

respondeat superior against the governmental entities.

         Jurisdiction is proper under 28 U.S.C. §§ 1331 and 1367.

         In a February 13, 2018 order, I memorialized the oral dismissal I pronounced during a

status/scheduling conference, stating in that order, “All defendants, except Sheriff Deputy Gonia

and Officer Berger” were dismissed from the case. (Doc. 11 at 1).

         Pending is Biggin’s combined Motion for Reconsideration and Motion to Rejoin

Defendants the State of Ohio, Lucas County Sheriff’s Department, and/or City of Oregon. (Doc.

40). 1

         For the reasons that follow, I conclude that the State is not a “person” under § 1983, and

it is, in any event, immune from suits for damages. I conclude also that the Sheriff’s Department




1
  Biggin styles his motion as one for reconsideration and to rejoin, rather than to vacate
judgment. Defendants argue that the motion does not fit easily into Rules 59 or 60 of the Federal
Rules of Civil Procedure, as my memorialization of oral dismissal did not involve entry of
judgment. Instead, that order had the effect of simply dismissing the complaint as to the
governmental defendants. I entered that order because plaintiff’s counsel had no answer when I
asked him what his factual basis was for suit against them. Plaintiff’s counsel only asked that
dismissal be without prejudice, which it was.

I believe I can best most properly view the motion, which asks for reconsideration (i.e., of
whether the complaint states an adequate factual basis), as a motion to reinstate the complaint
against the defendants. Plaintiff, not having sought leave to file an amended complaint, stands on
his original complaint. He simply alleges, based on evidence outside the complaint’s four
corners, that he now has evidence that would enable a jury to return a verdict against the
governmental defendants.

Giving due weight in plaintiff’s favor to that evidence, I conclude that it does not support the
inferences he draws or that he, even taking that evidence into account, states a plausible claim
under Monell against those defendants.
                                                  2
is not sui juris and thus is not amendable to suit. Lastly, the reinstatement of the complaint

against the City would be futile, as it fails to state a plausible cause of action against that entity.

Consequently, I deny Biggin’s motion.

                                             Background

        On September 17, 2017, Biggin attended a family wedding at Maumee Bay State Park

Resort (Maumee Bay). (Doc. 1 at 3, ¶ 17). Shortly before midnight, he was about to go out to a

waiting taxi. Berger and Maumee Bay employees approached him before he got outside. (Doc. 1

at 3-4, ¶ 18, 19). Berger told Biggin, who was holding a bottle of beer, that he was being too loud

and asked him to quiet down and what he planned to do next. (Doc. 1 at 3-4, ¶ 19; Doc 42-1 at

24). Stopping at a trashcan to throw away the beer bottle, Biggin responded that he planned to

leave. (Doc. 1 at 4, ¶ 20).

        As Biggin began walking toward the taxi, Berger followed him. Berger asked to see his

driver’s license. (Doc. 1 at 4, ¶ 21). Biggin did not comply but continued on toward the taxi.

(Doc. 1 at 4, ¶ 23). Berger kept following Biggin, repeatedly demanding to see Biggin’s license.

(Doc. 1 at 4, ¶ 26). Again, Biggin refused, asking Berger why he needed to see Biggin’s license.

(Doc. 1 at 4 ¶ 26).

        While leaving, with Berger following, Biggin, yelled, “fuck you” at Berger. (Doc. 1 at 4,

¶ 24). As Biggin was approaching the taxi, Berger instructed the taxi driver not to leave. (Doc. 1

at 4, ¶ 27).

        Deputy Sheriff Gonia arrived as Biggin walked away from the taxi. (Doc. 1 at 4, ¶ 29).

Sometime thereafter, Berger, with other officers, including Deputy Gonia, assisting, tackled




                                                   3
Biggin to the ground, pinned him down, handcuffed him, and arrested him. (Doc. 1 at 4-5, ¶ 29). 2

Biggin resisted, asked why the officers were arresting him and why he needed to show his

license, and claimed he “d[id] nothing wrong.” (Doc. 1 at 4, ¶ 31).

        Next, either Berger or Gonia (though Biggin cannot remember which) drove Biggin to

the Lucas County Jail. (Doc. 1 at 5, ¶ 34; Doc. 42-1 at 97). Berger and Gonia, along with Lucas

County Jail employees, booked Biggin into the jail, where he stayed overnight in a holding cell.

(Doc. 1 at 5, ¶ 34; Doc. 42-1 at 209). Biggin claims that he asked Berger and Gonia to explain

why they arrested him, but they ignored his questions. (Doc. 1 at 5, ¶ 34; Doc. 42-1 at 209).

        While in holding, Biggin received a slip of paper, listing the charges against him, through

the cell door. (Doc. 1 at 5, ¶ 36). Biggin posted bond, and jail personnel released him. (Doc. 1 at

6, ¶ 37; Doc. 42-1 at 208). He claims that jail personnel threatened not to release him if he

declined to sign for the acceptance of charges. (Doc. 1 at 6, ¶ 37). Though he signed that

document, Biggin never admitted guilt to any charge alleged. (Doc. 1 at 6, ¶ 42).

        Several months later, the Oregon Municipal Court prosecutor dismissed charges of

disorderly conduct and obstruction of justice, and continued a charge of resisting arrest “to the

call of the prosecutor.” 3

                                       Standard of Review

        Although the Federal Rules of Civil Procedure do not provide for a motion for

reconsideration, the Sixth Circuit has held that I may treat such a motion as a motion to alter or




2
 Biggin does not recall how Deputy Gonia actually assisted in the physical takedown, but asserts
Gonia participated in both the takedown and arrest. (Doc. 42-1 at 199).
3
  I take judicial notice that this is a form of informal, unsupervised probation in municipal courts
in Toledo and its environs. If, at the end of a set period, the defendant has not had further arrests
and charges, the original charge is dismissed.
                                                  4
amend a judgment under Federal Rule of Civil Procedure 59(e). Smith v. Hudson, 600 F.2d 60,

62 (6th Cir. 1979). I may grant a motion to amend or alter judgment if there is a clear error of

law or newly discovered evidence exists, an intervening change in controlling law occurs, or to

prevent manifest injustice. See Gencorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th

Cir. 1999).

                                              Discussion

        Biggin contends that he has new evidence justifying reconsideration of my February 13,

2018 order dismissing all defendants except Officer Berger and Deputy Gonia. Specifically,

Biggin claims that I should rejoin the State of Ohio, the Lucas County Sheriff’s Department, and

the City of Oregon. He bases his motion on portions of Berger’s deposition testimony that, he

claims, reveal two newly discovered circumstances indicative of liability on the part of the

governmental entities.

        First, that: the Sheriff’s Department implanted a policy whereby officers relied on a list,

posted on the jail booking area wall, of Ohio Revised Code section citations, to which officers

could refer when preparing charging documents. Biggin refers to this list as a “cheat sheet.”

(Doc. 40 at 2).

        Second, that: the Ohio Department of Natural Resources, the Lucas County Sheriff, and

the City of Oregon Police Department maintained a custom in conjunction with Maumee Bay

where those entities’ officers acted as “private security guards” and, further that those defendants

failed to train the officers adequately for that duty. (Doc. 40 at 6).

                           I. The State Is Immune from Damages Claims
                                  Under the Eleventh Amendment

                  The State argues that Biggin’s claims against it fail because the Eleventh

Amendment insulates it entirely from entry of a money judgment against it, and because it is not

                                                   5
a “person” under 42 U.S.C. § 1983. (Doc. 44 at 5). Biggin does not respond to this argument.

Instead, he asserts that the entity “which appears to be the State of Ohio” is a necessary party to

this case. (Doc. 49 at 1).

        I agree with the State.

                                A. The Eleventh Amendment Protects
                                 The State From Money Judgments

        The Eleventh Amendment “bars suits brought in federal court against a state and its

agencies unless the state has waived its sovereign immunity or consented to be sued in federal

court.” Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008) (citing Will v. Michigan Dept. of

State Police, 491 U.S. 58, 66 (1989) (additional citations omitted)).

        Here, the State of Ohio has neither waived its sovereign immunity nor consented to suit.

Accordingly, the State is immune from Biggin’s claims.

                             B. The State Cannot Be Sued Under § 1983
                                    Because It Is Not A “Person”

        The State alternatively argues that it is not a “person” within the meaning of 42 U.S.C. §

1983. (Doc. 44 at 5).

        Section 1983 authorizes suit against “[e]very person who, under color of” law, violates an

individual’s federal constitutional or statutory rights. The Supreme Court has explained that a

state is not a person “within the meaning of § 1983[.]” Will, supra, 491 U.S. at 64; see also

Mixon v. State of Ohio, 193 F.3d 389, 397 (6th Cir. 1999).

        Accordingly, Biggin’s claim against the State fails for the additional reason that it is not

subject to suit under § 1983.




                                                  6
                             II. The Lucas County Sheriff’s Department
                                   Is Not Amenable to Being Sued

        The Lucas County Sheriff’s Department argues that it is not an entity that is amenable to

suit – i.e., it is not sui juris. (Doc. 43 at 4). It is entirely correct.

        Under Ohio law, “a county sheriff’s office is not a legal entity capable of being sued for

purposes of §1983.” Petty v. Cty. of Franklin, 478 F.3d 341, 347 (6th Cir. 2007).

        In Rhodes v. McDannel, 945 F.2d 117 (6th Cir. 1991), the plaintiff raised a § 1983 claim

against a sheriff’s department for a “fail[ure] to properly train and supervise its deputies.” Id. at

120. The court dismissed the department from the case, holding that it was “not a legal entity

subject to suit” and that the “sheriff [was not] responsible for the misconduct of its deputies.” Id.

        Biggin’s claim against the Lucas County Sheriff’s Department likewise fails because it is

not an entity subject to suit under § 1983. See Petty, supra, 478 F.3d at 347.

                                 III. Plaintiff Fails to State Actionable
                                         Claims Against the City

        Plaintiff asserts two § 1983 theories against the City, namely that: 1) Officer Berger and

Deputy Gonia, acting as City employees, subjected Biggin to and implemented the City’s

unconstitutional policy and practice of violating the constitutional rights of persons its officers

have arrested, booked into jail, and charged; and 2) the City, per policy and practice, failed

adequately to train Officer Berger and Deputy Gonia, thereby causing them to violate Biggin’s

constitutional rights.

        The contentions underlying these claims are long on conclusions, mostly of law, and are

woefully short on specifics. Consequently, both of Biggin’s Monell claims fail to state plausible

claims under the Twombly/Iqbal mandate:

        [A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,

                                                       7
       129 S. Ct. 1937, 173 L.Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly,
       550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.Ed. 2d 929 (2007)). “Threadbare recitals
       of the elements of a cause of action, supported by mere conclusory statements, do
       not suffice.” Id. at 678 (citing Twombly, 550 U.S. at 555). The complaint “must
       contain either direct or inferential allegations respecting all the material elements
       to sustain a recovery under some viable legal theory.” Scheid v. Fanny Farmer
       Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (quotation marks omitted).

Eslinger v. City of Kent, 2019 WL 2250060, *1 (N.D. Ohio) (Lioi, J.).

       Herewith, verbatim, are the plaintiff’s allegations against the City, as set forth in the

numbered paragraphs in which they appear in the complaint (Doc. 1):

       13. At all relevant times, the State of Ohio and the City of Oregon hired, employed,
       supervised and controlled the individual Defendants.

       15. Defendants Berger and Gonia were acting under the color of state law in the
       course and scope of their duties and functions as agents, employees and officers of
       the State of Ohio and/or City of Oregon and/or as an agent of Maumee Bay State
       Park, and engaged in the conduct described herein.

       38. Plaintiff, Stephen Biggin, was originally charged with Failure to Show
       Identification, as well as Disorderly Conduct while Intoxicated, Resisting Arrest,
       and Obstructing Official Business per the Clerk of Court for the Oregon Municipal
       Court's Bail report dated September 19, 2016.

       39. Upon presentation of the complaints to the Prosecutor for the City of Oregon,
       Failure to Show Identification was not filed as a complaint, leaving the Disorderly
       Conduct, Resisting, and Obstruction, all filed on September 19, 2016.

       41. After many court appearances and the Plaintiffs continued request for Jury
       Trial, the City of Oregon offered to dismiss the charge of Disorderly Conduct and
       Obstruction, and to dismiss Resisting "at the call of the Prosecutor," on April 19,
       2017.

       47. The actions of the individual Defendants were the result of the State of Ohio
       and/or the City of Oregon's failure to properly train, supervise and discipline its
       officers, including Defendant, Ranger Berger, and Defendant, Deputy Gonia.

       48. At all relevant times herein, Defendant State of Ohio and/or City of Oregon,
       acting through the ODNR and the Lucas County Sheriff developed, implemented,
       enforced, encouraged and sanctioned de facto policies, practices, and/or customs
       that allowed the Defendants Ranger Berger and Deputy Gonia to exhibit deliberate
       indifference to the Plaintiffs constitutional rights and allowed the violation of those
       same rights.

                                                 8
       Because plaintiff elected not to seek leave to amend his complaint when he filed his

present motion, his original contentions stand. This is so notwithstanding his “newly discovered”

evidence derived from Berger’s and Gonia’s deposition testimony (Doc. 38-1; Doc. 47).

                         A. Plaintiff’s Claim That the City Employed
                         Officer Berger and Deputy Gonia Fails Under
                                  Twombly/Iqbal and Monell

       The gravamen of plaintiff’s Monell claim against the City is that Officer Berger and

Deputy Gonia somehow were working for the City, rather than, respectively, the State and Lucas

County, when they arrested, booked, and charged the plaintiff.

       In Monell, supra, 436 U.S. at 654, the Supreme Court held that “a local government may

not be sued under § 1983 for an injury inflicted solely by its employees or agents. . . . Instead, it

is when execution of a government’s policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that

the government as an entity is responsible under § 1983.” A plaintiff may therefore sue a

municipality under § 1983 where “the action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.” Id. at 690.

       The complaint’s claim that State Officer Berger and County Deputy Gonia were City

employees roots itself in part of Berger’s deposition testimony. He testified that Oregon officers

routinely patrol the Maumee Bay premises. But that fact, standing alone, without any other

indicia, as it is, of an employer-employee relationship does not cause those officers, in effect, to




                                                  9
become employees, agents, or subject to the supervision of Maumee Bay, a state-owned facility,

or its private management. 4

        Even accepting that the City allows its officers to undertake employment to provide

“private security,” plaintiff alleges no facts showing they do so as City employees, rather than as

employees of Maumee Bay. Though plaintiff alleges the City remains responsible for their

actions, he provides no facts showing that it, rather than Maumee Bay, controls what the officers

do in their “private security” capacity.

        Thus, the facts that City officers routinely patrol the premises, and that they act as

“private security” adds nothing to plaintiff’s claim against the City. This is so for two reasons: 1)

plaintiff points to nothing illegal in the City’s allowing its officers to secure private employment;

and 2) even assuming that the officers wrongfully arrested, assaulted, and charged the plaintiff,

there is no evidence that, in doing so, they were implementing City policy, practice, or custom

and usage.

        As to patrolling the premises: I take judicial notice that Maumee Bay State Park is within

the corporate limits of the City of Oregon. That its officers patrol its roadways is not only legal,

it is to be expected. The plaintiff does not connect that activity to what, if anything, its officers

may have done to the plaintiff as he was arrested and subdued.




4
  If such transformation occurred, plaintiff could not prevail against the City – or the State or the
private entity that runs the resort. If, while there, City officers were acting as State employees,
the State would be immune for the reasons stated above. If acting as “private security,” as
plaintiff alleges, the City officers would be under the direction, supervision, and control of the
private management, making it, not the City, potentially liable on a respondeat superior basis –
which plaintiff no longer asserts against that entity.
                                                  10
                            B. Plaintiff Insufficiently Alleges a Policy
                            of Inadequate Training Against the City

       Biggin likewise does not allege any facts to sustain his conclusory contention that

somehow the City, even when its officers were on the resort’s premises, controlled what officers

from other agencies did, or that it had a legal obligation to, or did in fact, supervise them.

       The Sixth Circuit recognizes a systematic failure to train police officers adequately as a

custom or policy which can lead to city liability under Monell. E.g., Gregory v. City of

Louisville, 444 F.3d 725, 753 (6th Cir. 2006) (citing City of Canton v. Harris, 498 U.S. 378, 388

(1989). In Harris, supra, the Supreme Court stated that “[o]nly where a municipality’s failure to

train its employees in a relevant respect evidences a ‘deliberate indifference’ to the rights of its

inhabitants can such a shortcoming be properly thought of as a city ‘policy or custom’ that is

actionable under § 1983.” 498 U.S. at 389.

       As the Sixth Circuit stated in Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir. 1989) the

Supreme Court in Harris, supra, 498 U.S. at 1205-06, “established three distinct facts which the

plaintiff must prove: that a training program is inadequate to the tasks that the officers must

perform; that the inadequacy is the result of the city’s deliberate indifference; and that the

inadequacy is ‘closely related to’ or ‘actually caused’ the plaintiff’s injury.”

       As one court recently stated:

       A failure-to-train claim has an even higher evidentiary requirement. A failure-to-
       train claim only arises in limited circumstances and is at its most tenuous where a
       claim turns on a failure to train. To satisfy the statute, a municipality’s failure to
       train its employee in a relevant respect must amount to deliberate indifference to
       the rights of persons with whom the untrained employees come into contact.

Smith-Warren v. City of Sterling Heights, 2019 WL 2996182, *3 (E.D. Mich.) (citations and
quotations omitted) (emphasis added).




                                                  11
       Indeed, the Supreme Court has made clear that a fact-finder cannot “infer a thoroughly

nebulous ‘policy’ of ‘inadequate training’ on the part of the municipal corporation from [a]

single incident described” in a complaint. City of Oklahoma City v. Tuttle, 471 U.S. 808, 823

(1985); see also Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 406 (1997) (“[t]hat a plaintiff has

suffered a deprivation of federal rights at the hands of a municipal employee will not alone

permit an inference of municipal culpability and causation”); Richardson v. City of Cleveland,

2012 WL 4210469, *4 (N.D. Ohio) (Wells, J.) (single conclusory allegation of wrongdoing

insufficient to show pervasive practice).

       But that is what we have here. As in the cases cited above, the facts in Biggin’s

complaint, as opposed to its open-ended, broad-ranging conclusory allegations, at most show a

single instance involving not a City, but a State and a County, officer committing alleged

Constitution-violative actions. Those conclusions are insufficient to support Biggin’s counter-

intuitive contentions that the misconduct he attributes to Officer Berger and Deputy Gonia

somehow stemmed from the City’s insufficient training of them to perform their “private” duties

at Maumee Bay.

       Here, as in Austin v. City of Cincinnati, 2015 WL 5680382, *3 (S.D. Ohio), “plaintiff’s

conclusory allegations of an ‘implicit or explicit’ unidentified policy and of a failure to train and

supervisor [sic], without more, fail to state” a plausible § 1983 claim. Plaintiff’s conclusory

allegations, utterly devoid as they are, of any factual underpinning, simply cannot sustain a

policy/practice failure to train claim. See Engle v. City of Cuyahoga Falls, 2015 WL 3852143, *6

(N.D. Ohio) (Lioi, J.).

       Nor do the snippets of deposition testimony Biggin picks out of the record adequately

support his claim. Biggin submits that Berger’s deposition testimony wherein he stated he may



                                                 12
have looked at the citation list on the booking area wall or at his phone while preparing the

somehow indicates inadequate training. Aside from the inconclusive nature of Berger’s

testimony, his reliance, even if that’s what it was, on the posted list is no indication he was ill-

trained as to how lawfully to make an arrest.

       Instead, referring to the list manifested a desire to be accurate in stating the charge,

thereby giving Biggin his due process right to notice of that charge.

       The reductio ad absurdum of plaintiff’s claim is that, if correct, its logical conclusion is

to expose every governmental entity that gives its officers a “Miranda Card” risks being liable

for a § 1983 claim.

       Thus, even taking plaintiff’s “new evidence” into account, he has not stated a plausible

claim for relief against the City of Oregon.

                                               Conclusion

       I initially dismissed the § 1983 claims against the State, Sheriff’s Department, and City

without prejudice to give the plaintiff time to clothe the barebones conclusions with facts.

       Though he has had ample time to develop facts to support his claims, has not done so.

       Too much is missing that, if it exists, could make his claims viable.

       He asserts that there is an employer/employee/agent, control and responsibility

relationship between the City and State Officer Berger and County Deputy Gonia. But he does

not relate, inter alia, how this unusual joint multi-entity relationship came about and functions. It

certainly did not result from the mere fact that Maumee Bay is State owned and is within

Oregon’s corporate limits and that its Municipal Court has jurisdiction over misdemeanor

offenses committed on the resort’s premises.




                                                  13
        Among the missing facts are: 1) the legal, contractual, or other source of the City’s

alleged authority and responsibility to train and supervise State and County officers whose duty

stations are at, or may be dispatched to, the resort; 2) when and how were those duties were

created, codified, memorialized, or otherwise confirmed and assumed; 3) how and when did the

City fail to supervise and, with deliberate indifference, train those officers; 4) what was lacking

in what the City did or left undone; 5) what specific constitutionally wrongful policies or

practices had the City previously adopted; and 6) when and how did it adopt those policies and

practices, and which among them did the individual defendants implement in their encounter

with the plaintiff?

        These are all factual matters which, if they exist, diligent discovery could ascertain. None

of these facts appears in the complaint or came out in Officer Berger’s deposition.

        The Twombly/Iqbal doctrine repudiates the “you did me wrong” notice pleading. But that,

is what we have here. And it’s quite clear that, after more than enough time to uncover facts that

make plausible, and potentially successful, that claim, that’s all we still have.

        That being so, granting plaintiff’s motion and bringing the City back into this case would

be futile.




                                                 14
       It is, accordingly, hereby

       ORDERED THAT plaintiff’s motion for reconsideration and to rejoin dismissed parties

(Doc. 40) be, and the same hereby is denied.

       The Clerk shall forthwith set a status/scheduling conference; the parties shall submit

status report(s) not later than ten days before that conference. 5

       So ordered.



                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge




5
 I ask plaintiff’s counsel to file further briefs in this case double-spaced, rather than single-
spaced.
                                                  15
